DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent number 16/760,603 filed on 4/30/2020.
Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/28/2021 and 4/30/2020 are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because in line 1; the Applicant is advised to take out “Provided are:” and add -- A resin bracket having --.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5-7, 9-11 are objected to because of the following informalities: claims do not have a proper claimed status identifier; it should be read as “Currently Amended” instead of “Amended”.    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, line 2; a citation “the ribs” (plural) does not have a proper antecedent basis, unless the Applicant meant “the rib” (singular). Correction is required. Claims 3-5 and 12-20 depending upon the rejected claim 2 are also rejected. Claim 3, lines 2-3; having the same issues as mentioned is also rejected. 
Re claim 3, line 3; the phrase “which” is confusing and indefinite because does not clear whether “which” is referring to which structure? Clarification is required. Claims 5, 12, 14-16 and 18-20 depending upon the rejected claim 3 are also rejected. Claims 4, 12; having the same issues as mentioned are also rejected. 
Re claim 4, line 4; a citation “the height” does not have a proper antecedent basis. Correction is required. 
Re claim 6, lines 2-3; a citation “the loading receiving member” does not have a proper antecedent basis, unless the Applicant meant “the metal loading receiving member”? Correction is required. Claims 7, 11 having the same issues as mentioned are also rejected.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-11, 13, 14, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 9,221,317 to Li et al. (‘Li’) in view of US No. 2011/0033259 to Zhou.
Re claims 1, 5: Li discloses a bracket 20 comprising: a main body 22; a fastening counterpart 36 formed integrally with the main body 22; a metal load-receiving member 32 having an embedded part 30 embedded in the main body 22 (see Fig. 2), and a shaft part 34 extending from the embedded part 30; and a reinforcement part having a rib (wherein 30 points to in Fig. 3) and provided in the main body 22; the main body has a uniform thickness in the direction in which the shaft part extends. Li discloses basic structures for the claimed invention as stated but does not disclose expressly the main body made of resin. Zhou discloses a resin bracket comprising: a main body made of resin 50 (par. [0020], lines 8-9, Figs. 1-2); and wherein resin forming the bottom surface in the main body has a uniform thickness in the direction in which the shaft part extends. In view of Zhou, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to select different materials for the bracket, e.g. resin as suggested by Zhou in order to optimize a lightweight bracket. 
Re claim 2: wherein the reinforcement part is provided with a plurality of the ribs (wherein 30 points to in Fig. 3).
Re claims 6, 13, 14, 16, 17, 18 and 20: wherein the reinforcement part has a circular rib (wherein 30 points to, Fig. 3) having a circular shape and surrounding the load-receiving member 32.
Re claim 7: wherein the reinforcement part has a radial rib (near 30 points to in Fig. 3) radially extending from the load-receiving member.
Re claim 8: wherein the reinforcement part further has a branch rib (e.g. the circular rib, wherein 30 points to, Fig. 3) branched from the radial rib. 
Re claim 9: Li in view of Zhou disclose basic structures for the claimed invention as stated but do not disclose expressly wherein the resin constituting the main body contains 30% to 50% glass fiber. However, this feature would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to choose different ratio compositions for the main body for economic purposes.  
Re claim 10: wherein the shaft part is provided with a screw part 34 on a circumferential surface thereof (see Fig. 2). 
Re claim 11: wherein the load-receiving member 32 is mounted on a shock absorber 60 of a cab suspension 18, and supports the shock absorber 60.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 9,221,317 to Li in view of US No. 2011/0033259 to Zhou and further in view of EP No. 3246581 to Meiss et al. (‘Meiss’).
Re claim 3: Li in view of Zhou disclose basic structures for the claimed invention as stated above but do not disclose expressly wherein the reinforcement part is provided with a bottom surface between the ribs, and the ribs have different heights from the bottom surface in a direction in which the shaft part extends. Meiss discloses a bracket 1 comprising a bracket body 2; a plurality of ribs or reinforcement part 10 provided with a bottom surface 11 between the ribs 10, and the ribs 10 have different heights (e.g. the ribs wherein 10 points are thinner than ribs near wherein 16 points to, Fig. 1) from the bottom surface in a direction in which the shaft part 5 extends (see Figs. 1-2). In view of Meiss, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide ribs in different thickness as suggested by Meiss in order to reinforce and enhance more integrity for the bracket. 
Allowable Subject Matter
Claims 4, 12, 15, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a resin bracket including the reinforcement part includes an inner reinforcement part in contact with the shaft part, and an outer reinforcement part provided around the inner reinforcement part, and the height of the rib of the inner reinforcement part from the bottom surface in the direction in which the shaft part extends is lower than the height of the rib of the outer reinforcement part; and claims 12, 15, 19 depending upon the objected claim 4 are also objected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale